              Case 2:18-cr-00092-RAJ Document 202 Filed 11/20/20 Page 1 of 3




 1                                                                  HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9     UNITED STATES OF AMERICA,                         Case No. CR18-0092-RAJ
10
                                    Plaintiff,           DEFENDANT HANSEN’S RESPONSE
11                    v.                                 TO ERDMANN’S MOTION FOR
                                                         SEPARATE TRIAL
12     BERNARD ROSS HANSEN, and
       DIANE RENEE ERDMANN,
13                                                       NOTING DATE:
                                    Defendants.          November 27, 2020
14

15

16          Defendant Ross Hansen hereby provides this response to his co-defendant Diane

17   Erdmann’s Motion for Separate Trial (Dkt. 197), and joins in her request for two reasons. First, as

18   argued in Mr. Hansen’s pending Opposition to the Government’s Notice of Intent to Present

19   Evidence Pursuant to Federal Rule of Evidence 404(b) (Dkt. 201), the laundry list of “other acts”

20   evidence that the government intends to introduce against Mr. Hansen is highly prejudicial and of

21   limited probative value, if any at all. It has little to do with proving up the elements of the charged

22   offenses, but everything to do with attempting to portray Mr. Hansen as a bad person, increasing

23   the likelihood that jurors will convict based on perceived bad character or other alleged acts of

24   wrongdoing, rather than evidence of charged conduct. The spillover prejudice that such

25   information would cause to Ms. Erdmann is yet another reason to exclude it. And if the Court
      DEFENDANT HANSEN’S RESPONSE TO                                                       LAW OFFICES
                                                                                       CALFO EAKES LLP
      ERDMANN’S MOTION FOR SEPARATE                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
      TRIAL                                                                    TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 1
               Case 2:18-cr-00092-RAJ Document 202 Filed 11/20/20 Page 2 of 3




 1   were not to exclude the entirety of the government’s proffered “other acts” evidence, the evidence

 2   would be sufficiently prejudicial to warrant severance under Fed. R. Crim. P. 14(a).

 3           Second, Mr. Hansen agrees that statements of a co-defendant that are powerfully

 4   inculpating should be excluded at a joint trial under Bruton v. United States, 391 U.S. 123, 123

 5   (1968) to avoid violating the Confrontation Clause under Crawford v. Washington, 541 U.S. 36

 6   (2004) and its progeny. Should the government insist on trying to introduce such information from

 7   either defendant at a joint trial, then he and Ms. Erdmann should be tried separately to avoid

 8   compromising their constitutional rights, for the reasons Ms. Erdmann argues in her motion. See

 9   Dkt. 197, at pp. 9–13. The government has represented to counsel that it will identify specific

10   statements that Mr. Hansen and Ms. Erdmann made under oath in other civil proceedings that it

11   intends to introduce at trial by December 18, 2020. Upon examination of such materials, Mr.

12   Hansen reserves the right to argue that any testimonial statements by Ms. Erdmann should be

13   excluded, due to his inability to cross examine her (unless she chooses to testify), or that severance

14   is appropriate under Rule 14(a) to avoid the risk of compromising his rights to confront witnesses

15   against him, and to a fair trial.

16           Finally, on a more practical note, counsel would like to emphasize Ms. Erdmann’s

17   observation that a joint trial will significantly increase the number of people in the courtroom at a

18   time, see Dkt. 197, p. 1, n.1, and thus will increase health risks to all participants in a multi-week

19   trial, in light of the ongoing pandemic. Moreover, as mentioned in counsel’s submission to the

20   Court before the last status conference, Mr. Hansen has significant health issues which put him at

21   high risk of severe illness from COVID-19—as does Ms. Erdmann. See Dkt. 190, p. 2. For public

22   safety reasons, the sheer number of people involved in a multi-defendant trial may weigh in favor

23   of conducting the trials separately, depending on the circumstances when in-person jury trials

24   resume. As noted in the current general order modifying court operations in our District due to the

25   COVID-19 pandemic, which is in effect through January 1, 2021, “limiting the size and frequency
      DEFENDANT HANSEN’S RESPONSE TO                                                        LAW OFFICES
                                                                                        CALFO EAKES LLP
      ERDMANN’S MOTION FOR SEPARATE                                              1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      TRIAL                                                                     TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 2
              Case 2:18-cr-00092-RAJ Document 202 Filed 11/20/20 Page 3 of 3




 1   of gatherings remains critical to preventing serious illness and death from COVID-19.” General

 2   Order No. 15-20 at 1. Counsel is aware that the Court continues to monitor the pandemic and its

 3   various implications for scheduling trials across multiple matters, and wishes to flag this issue as

 4   part of those ongoing considerations.

 5          DATED this 20th day of November, 2020.

 6                                              CALFO EAKES LLP

 7                                              By        s/Angelo J. Calfo
                                                    Angelo J. Calfo, WSBA #27079
 8
                                                    Patty Eakes, WSBA # 18888
 9                                                  Henry C. Phillips, WSBA #55152
                                                    1301 Second Avenue, Suite 2800
10                                                  Seattle, WA 98101
                                                    Telephone: (206) 407-2200
11                                                  Fax: (206) 407-2224
                                                   Email: angeloc@calfoeakes.com
12                                                        pattye@calfoeakes.com
                                                          henryp@calfoeakes.com
13
                                                Attorneys for Defendant Bernard Ross Hansen
14

15

16

17

18

19

20

21

22

23

24

25
      DEFENDANT HANSEN’S RESPONSE TO                                                       LAW OFFICES
                                                                                       CALFO EAKES LLP
      ERDMANN’S MOTION FOR SEPARATE                                             1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
      TRIAL                                                                    TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 18-cr-0092-RAJ) - 3
